

116 HR 5649 IH: Consumer Access to Grid Information Act of 2020
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5649IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Ms. Porter (for herself, Ms. Stevens, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Assistant Secretary of the Office of Energy Efficiency and Renewable Energy to
			 establish a grant program to fund research and development with respect to
			 certain cellular phone applications, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consumer Access to Grid Information Act of 2020. 2.Grant program for cellular phone applications (a)In generalNot later than one year after the date of the enactment of this Act, the Assistant Secretary shall establish a grant program under which the Assistant Secretary shall award grants to eligible entities to carry out an eligible project described in subsection (b).
 (b)Eligible projectAn eligible entity receiving a grant under subsection (a) may use grant funds for research and development activities with respect to the creation of a cellular phone application that allows the public to monitor an applicable power grid, including providing a user with the ability to—
 (1)receive grid system alerts; (2)view the status of the grid, including—
 (A)current demand for power; (B)the forecasted peak demand for power; and
 (C)trends in demand for power; (3)monitor power grid capacity;
 (4)visualize, through a chart or graph— (A)the types of energy sources that are serving the grid, including clean energy sources and other energy sources, as applicable;
 (B)the percentage of power that is being provided to the grid from each such energy source; (C)the power supply in response to demand on the grid, with a display of the different types of energy sources being used to meet demand; and
 (D)the carbon dioxide emissions resulting from energy use with respect to the grid, including a breakdown showing the percentage of emissions coming from any energy sources creating such emissions; and
 (5)monitor energy prices in each region served by an independent system operator. (c)ApplicationsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Assistant Secretary an application in such form, at such time, and containing such information as the Assistant Secretary determines necessary.
 (d)OutreachThe Assistant Secretary shall conduct such outreach as the Assistant Secretary determines is necessary to ensure that eligible entities are aware of the existence of the grant program established under this section.
 3.DefinitionsIn this Act: (1)Applicable power grid; gridThe terms applicable power grid and grid mean a power grid overseen by an eligible entity.
 (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of the Office of Energy Efficiency and Renewable Energy of the Department of Energy.
 (3)Cellular phone applicationThe term cellular phone application means a software application that enables the performance of specific tasks that may be run on a computer, a mobile device, the internet, or any other electronic device.
 (4)Clean energy sourceThe term clean energy source means a fuel, electrical, or energy source that significantly limits or avoids greenhouse gas emissions, as determined by the Secretary.
 (5)Eligible EntityThe term eligible entity means an independent system operator, regional transmission organization, or other transmission system operator.
 (6)Independent system operatorThe term independent system operator has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796). (7)LoadThe term load means the total amount of electrical power that is demanded by users of the grid.
 (8)Regional transmission organizationThe term regional transmission organization has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796). 